COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Alfredo DeLaCruz v. The State of Texas

Appellate case number:     01-20-00150-CR

Trial court case number: 1503082

Trial court:               176th District Court of Harris County

        The State has filed a motion to strike appellant’s brief because it violates Rule 9.10 of the
Texas Rules of Appellate Procedure by including the name of a minor at the time of the offense.
See TEX. R. APP. P. 9.10(a)(3), (b). The motion to strike appellant’s brief is GRANTED. Appellant
is ordered to file, within 7 days of this order, an amended brief redacting the minor’s name and
any other sensitive data in compliance with Rule 9.10.
       It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower_____________________________________
                                Acting individually


Date: __December 17, 2020____